UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 97-11200


                 CARLOS JACKSON and DANA JACKSON,

                                               Plaintiffs-Appellees,

                                v.

                      T. L. WHEELER, ET AL.,

                                                         Defendants,


                         CITY OF DALLAS,

                                               Defendant-Appellant.

           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:96-CV-390-R)


                         August 10, 1999

Before JONES and STEWART, Circuit Judges and DUPLANTIER, District
Judge.*

PER CURIAM:**

          The City of Dallas has appealed the injunction issued

against it by the district court, which stops prosecutions now

pending against Carlos Jackson in municipal court for building code

violations and enjoins the City from future bad faith harassment

and prosecutions lacking probable cause.       The City argued the

following issues on appeal:   that the district court erroneously


     *
     District Judge of the Eastern District of Louisiana, sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
found racial discrimination in the prosecutions of Jackson; that

the district court erred in finding bad faith prosecutions in

violation of the Fourth Amendment; that the Younger abstention

doctrine bars the district court’s injunction; and that plaintiffs’

constitutional rights were not violated by any official policy or

custom of the City of Dallas.

            We have carefully considered this appeal in light of the

briefs, oral argument and pertinent portions of the record. Having

done so, we find no clear error in the court’s holding that the

City racially discriminated.          We do not need to reach whether the

district    court    correctly      held   that     the   prosecutions    violated

Jackson’s fourth amendment rights. In light of the court’s finding

of racial discrimination, it did not abuse its discretion or commit

reversible errors of law or fact in narrowly enjoining current

prosecutions and future prosecutions that lack probable cause.

            The     judgment   of    the       district   court   is   accordingly

AFFIRMED.




                                           2